DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 11-14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0138754 to Li in view of US 6,350,076 to Wagner et al.
Regarding claim 1, Li ‘754 discloses a magnetic mount assembly, comprising: a. a ball 20, including: i. a ferromagnetic core; and b. a first magnetic mount body 10, having: i. a flat front face 12; and ii. a concave rear face 14 opposite the flat front face, wherein the rear face is shaped (142) to receive curvature of the ball 20.  
Wagner ‘076 teaches a ball including: i. a ferromagnetic core 7; and ii. a friction layer  12 bonded to an exterior surface of the ferromagnetic core to increase the friction value for a positive and secure fit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 2, Li ‘754, as modified,  discloses further comprising a second mount body 30 having a flat front face and a concave rear face opposite the flat front face, wherein the rear face is shaped to receive curvature of the ball 20.  The examiner submits that 30 is also disclosed as a small-sized device, such a device could be another similarly shaped magnetic mount.
Regarding claims 3 and 13, Li ‘754 discloses wherein the first magnetic mount body 10 further includes a side coupled between the front face 12 and the rear face 14 wherein an angle between the front face and the side is acute (Fig. 4).
Regarding claims 5 and 14, Li ‘754, as modified, where Wagner ‘076 discloses wherein the friction layer 12 is bonded to the ferromagnetic core 7 via an adhesive layer (it would be obvious to apply a coating or surface treatment using an adhesive).
Regarding claim 6, Li ‘754, as modified, discloses wherein the first magnetic body mount is frustoconical (Fig. 4).
Regarding claims 7 and 16, Li ‘754, as modified, discloses wherein the front face 12 has a larger diameter than the rear face 14.
Regarding claim 11, Li ‘ 754 discloses a magnetic mount assembly, comprising: a. a ball 20, including: i. a ferromagnetic core; and ii. a friction layer bonded to an exterior surface of the ferromagnetic core; and b. a first frustoconical magnetic mount body 10 magnetically coupled to the ball 20, having: i. a flat front face 12; and ii. a concave rear face 14 opposite the flat front face, wherein the rear face is shaped 142 to receive curvature of the ball 20.
Wagner ‘076 teaches a ball including: i. a ferromagnetic core 7; and ii. a friction layer  12 bonded to an exterior surface of the ferromagnetic core to increase the friction value for a positive and secure 
Regarding claim 12, Li ‘ 754 discloses further comprising a second mount body 30 having a flat front face and a concave rear face opposite the flat front face, wherein the rear face is shaped to receive curvature of the ball 20.  The examiner submits that 30 is also disclosed as a small-sized device, such a device could be another similarly shaped magnetic mount.


Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0138754 to Li in view of US 6,350,076 to Wagner, as applied to claim 1 above, and further in view of US 2007/0114346 to Omps.
Regarding claims 4 and 15, Li ‘754, as modified, teaches a magnetic mount assembly with a ferromagnetic core (as modified).   is a hollow sphere. Omps ‘346 a spherical ball 46 (shown in FIG. 3) that may be hollow or may have a solid construction and is formed of a magnetizable material, preferably steel. The ball 46 may also be formed of a non-magnetizable material, such as a suitable plastic, covered by a layer of a magnetizable material, such as steel. The specific choice of material will depend on the ultimate application of the magnetic support assembly (para 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ball of Li ‘754 to be hollow, as taught in Omps ‘346 depending on the ultimate application of the magnetic support assembly.
In re Leshin, 125 USPQ 416.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,350,076 to Wagner et al.
Regarding claim 1, Wagner ‘076 discloses a magnetic mount assembly, comprising: a. a ball, including: i. a ferromagnetic core 7; and i. a friction layer 12 bonded ta an exterior surface of the ferromagnetic core 7: and b. a first Magnetic mount body 2, having: i. a flat front face; and ii, a concave rear face opposite the flat front face, wherein the rear face is shaped to receive curvature of the ball (Fig. 5a).
Regarding claim 11, Wagner ‘076 discloses a magnetic mount assembly, comprising: a. 2 ball, including: i. a ferromagnetic core 7: and ii. a friction layer 12 bonded to an exterior surface of the ferromagnetic core; and b. a first frustoconical magnetic mount body 2 magnetically coupled to the ball, having: i. a flat front face: and i, a concave rear face apposite the flat front face, wherein the rear face is shaped to receive curvature of the ball (Fig. 2 - note flared end that accepts ball 7/12).

s 8, 9 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,350,076 to Wagner et al. in view of US 2015/0250065 to Hornick et al. and US 6,919,787 to Macken.
Regarding claims 8 and 17, Wagner ‘076 teaches a magnetic mount assembly.  Hornick ‘0065 teaches using a ring magnet while Macken ‘787 teaches coating a magnet to either reduce friction or to resist wear and tear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet taught in Wagner ‘076 with the shape taught in Hornick ‘0065 and the coating taught in Macken ‘787 depending on the required use and environment of the mount assembly. Noting that the specific choice of material will depend on the ultimate application of the magnetic support assembly.
Regarding claim 9, Wagner ‘076, as modified, could teach wherein the first magnetic mount body includes two ring magnets arranged concentrically in relation to each other.  Noting that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 18, Wagner ‘076 could teach wherein the first magnetic mount body 2 does not include a ferromagnetic housing (the mount includes a magnet 5).  Further, Hornick ‘0065 teaches varying features and characteristics, such as material selection, to facilitate the effect of the magnetic interactivity of the respective element and the static coefficient of friction between elements.   A non-ferromagnetic housing is therefore an obvious modification.
.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  all the claimed structural and functional limitations, noting especially a ring magnet enclosed within an elastic housing, the ring magnet surrounding a floating ferromagnetic core.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office action depending on how the claims are amended.  The list is as follows: 20180259119-A1 OR US-20190282913-A1 OR US-20070114346-A1 OR US-20160352380-A1 OR US-20090238637-A1 OR US-20160318455-A1 OR US-20130091692-A1 OR US-20130078855-A1 OR US-20160138754-A1 OR US-20160003270-A1 OR US-7246781-B2 OR US-4016583-A OR US-9505355-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632